AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B)      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                      Western          District of        Arkansas

                    United States of America
                               v.                                          )
                    ROBERT ROBINSON                                        )    Case No:       1:98CR10005-001
                       TRUE NAME                                           )
                  ROBERT EARL ROBINSON                                     )    USM No: 05731-010
Date of Original Judgment:         02/22/1999                              )
Date of Previous Amended Judgment:                                         )    Caleb Baumgardner
(Use Date of Last Amended Judgment if Any)                                      Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
        Upon motion of        the defendant       the Director of the Bureau of Prisons the court under 18 U.S.C.
§ 3582(c)(1)(B) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by Section 404 of the First Step Act of 2018, and having considered
such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the sentencing factors set forth
in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
              DENIED.         GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of              360              months is reduced to          time served            and
                             8 years of supervised release    is reduced to     6 years of supervised release.
                                              (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                          02/22/1999           shall remain in effect.
IT IS SO ORDERED.

Order Date:                  03/25/2020                                                             /s/ Susan O. Hickey
                                                                                                       Judge’s signature


Effective Date:                                                            Honorable Susan O. Hickey, Chief United States District Judge
                     (if different from order date)                                                Printed name and title
